Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4, 5, 7 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “when a refractive index of the semiconductor substrate with respect to air is n, then the radius of curvature R1 of the first convex lens portion satisfies a relation of (n-1)/ (1 /L+n/H)<R1 <(n-1)/(n/H)” was not considered to be obvious.
The limitations of claim 7 including “the radius of curvature R2 of the second convex lens portion is set such that all of the incident light incident on the second convex lens portion is incident on the light absorbing portion, and the second convex lens portion has a focal point spaced from the first convex lens portion and situated between the second convex lens portion and the light absorbing portion, thereby diffusing light incident on the second convex lens portion from the focal point toward the light absorbing portion”  was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818